Citation Nr: 1455733	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-25 657	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to November 1985.  He is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 RO decision.  In September 2013, the Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge.  He also submitted new documentary evidence along with waiver of RO review of the new evidence.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss had its inception during service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus had its inception during service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran's bilateral hearing loss and tinnitus is established in the record.  He currently meets the requirements of 38 C.F.R. § 3.385, which sets forth the standard for impaired hearing for VA purposes.  The Veteran has consistently maintained that his primary noise exposure consisted of working with and around airplanes and jet engines during more than twenty years of service and including while on active duty in Vietnam.  He asserts that his subsequent occupation working for the Federal Aviation Administration did not involve noise exposure.  During the hearing on appeal, the Veteran credibly testified that he has experienced tinnitus since his time in service.  In his September 2011 notice of disagreement, the Veteran wrote that he would fudge the hearing tests during service to keep his air crewman status.

Review of the Veteran's audiometric test results during service reflects disparate findings, with inconsistent results over a period of several years.  For instance, the audiogram performed in conjunction with his retirement examination reflects significantly better hearing acuity than those of the years prior to his retirement.  These inconsistent results may confirm the Veteran's assertion that he fudged his hearing tests.  In any event, they cast doubt upon whether all of the audiometric results during service were completely accurate.

The record contains two conflicting medical opinions, one from a VA medical examiner, and the other from a private physician who is a specialist in otolaryngology.  The authors of both opinions appear to be reasonably versed in the Veteran's medical and military history and current hearing status.  

Upon review of the entire record, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current hearing loss had its inception during service.  That the Veteran had an occupational specialty which involved exposure to acoustic trauma is established.  Furthermore, he served in that occupational specialty for more than twenty years.  The Veteran's credible testimony and the results of the audiometric testing performed in service cast some doubt upon the accuracy of those results, which viewed individually and without the context provided by the Veteran's testimony and written statements, would otherwise appear to indicate normal hearing during service.  However, a medical expert in otolaryngology has presented a persuasive opinion to the effect that the Veteran's "hearing loss is undoubtedly mostly related to noise exposure that he has significantly had through his service in the Marines," and his post-service occupation did not involve noise exposure.  

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus disability was incurred in service.  The Veteran's acoustic trauma during service to include combat service is established for these purposes.  See 38 U.S.C.A. § 1154.  The Veteran's credible testimony that he has experienced tinnitus since service supports this finding.  Accordingly, the Board concludes that under pertinent law, service connection for tinnitus is warranted.

Given this entire fact pattern, the Board holds that service connection for bilateral hearing loss and for tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


